DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11033109. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-20 are merely a broader recitation of the subject matter contained in claims 1-18 of US Patent 11033109.  
Claims 1-2, 4 of the instant application correspond to claim 1 of ‘109;
Claim 3 of the instant application corresponds to claim 2 of ‘109;
Claim 5 of the instant application corresponds to claim 3 of ‘109;
Claims 6 and 16 of the instant application corresponds to claim 4 of ‘109;
Claim 7 of the instant application corresponds to claim 5 of ‘109;
Claim 8 of the instant application corresponds to claim 6 of ‘109;
Claim 9 of the instant application corresponds to claim 7 of ‘109;
Claim 10 of the instant application corresponds to claim 8 of ‘109;
Claim 11 of the instant application corresponds to claim 10 of ‘109;
Claim 12 of the instant application corresponds to claim 10 of ‘109;
Claim 13 of the instant application corresponds to claim 10 of ‘109;
Claim 14 of the instant application corresponds to claim 11 of ‘109;
Claim 15 of the instant application corresponds to claim 12 of ‘109.
Claim 17 of the instant application corresponds to claim 14 of ‘109.
Claim 18 of the instant application corresponds to claim 15 of ‘109.
Claim 19 of the instant application corresponds to claim 17 of ‘109.
Claim 20 of the instant application corresponds to claim 18 of ‘109.

Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered.  The examiner notes that the added amended language to claim 1 has overcome the previous prior art rejection; however, a Terminal Disclaimer has not been found in the file.  Applicant stated in the response of 7/22/22 that a Terminal Disclaimer would be filed to overcome the Double Patenting rejection; however, has not provided such a document.  Therefore, the Double Patenting rejection of claims 1-20 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson (US 2011/0308887) teaches a moving tree stand having a seat and a bracing member.  The references also teaches a support bar, a seat support frame having a first and second support member and a seat.  Copus (US 2011/0297481) teaches a pivoting tree stand having an elongate support bar, bracketing, a seat support frame, hinging and a seat.  Salyer (US 8522920) teaches a pivoting tree stand having a support bar, a seat support frame, bracketing, hinges and a seat. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/               Primary Examiner, Art Unit 3636